                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


MARILOU MARIE HATLER,                          Case No. CV-20-69-GF-BMM

                     Plaintiff,

  vs.                                         JUDGMENT IN A CIVIL CASE

MOUNTAIN WEST FARM BUREAU
MUTUAL INSURANCE COMPANY,
And JOHN DOES I-III,

                     Defendants.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

  X    Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED that Defendants’ Motion for Summary
 Judgment (Doc. 24) is GRANTED. Plaintiff’s Motion for Summary Judgment
 (Doc. 14) is DENIED.

        Dated this 24th day of June, 2021.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ Suzy Redding
                                               Suzy Redding, Deputy Clerk
